—In an action to recover damages for personal injuries, the de*435fendant appeals from an order of the Supreme Court, Queens County (Golia, J.), dated March 8, 1999, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff brought this action against the company that installed the telephone system in her workplace, alleging that she was injured when she tripped over a telephone cord. The defendant demonstrated its prima.facie entitlement to judgment as a matter of law by establishing that the allegedly hazardous condition was not created at the time of installation and did not exist on the occasions when the defendant had a service person on the premises. The plaintiffs opposing affidavit contradicted her deposition testimony and plainly constituted an attempt to avoid the consequences of dismissal by raising a feigned factual issue (see, Romano v Kanner, 251 AD2d 395; Fontana v Fortunoff, 246 AD2d 626; Miller v City of New York, 214 AD2d 657). Accordingly, the defendant’s motion for summary judgment must be granted. Sullivan, J. P., Luciano, H. Miller and Feuerstein, JJ., concur.